Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2022 has been entered. Claim 515 is cancelled. Claims 481, 516, 517, 522, 524, 527 and 528 is amended. Claims 481-514 and 516-530 is pending.
 Response to Arguments
Examiner’s Remarks – Specification Objection (Title) 
	The examiner finds applicant’s title submitted on 10/16/2022 to be descriptive. The examiner withdraws the objection. 
Examiner’s Remarks - 35 USC § 103
Applicant’s arguments with respect to previously cited prior art reference(s) Mathew (US 10547590) and Golan (US 2009/0307320) have been considered but are moot because the new ground of rejection does not rely on the Mathew and Golan reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 481, 484-490, 492-498, 508-513 and 516-518 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmar (EP 3096257 A1) in view of Kantor et al. (US Patent No. 9,686,294 and Kantor hereinafter).

1-480. (Cancelled).

As to claim 481, Sharmar teaches a method for protecting a first network in a vehicle that interconnect multiple devices and a first analyzer device (i.e. ,…teaches in par. 002 a in vehicle network device for packet inspection used to provide security function in a vehicle), for use with a second network that is coupled to the first network via an adapter device (i.e., …par. 002 states the interfaces between the IVN device and vehicle devices… See figure 4 (interfaces)), the method comprising: 
receiving, by the adapter device, a message from the second network addressed to a first device in the first network (i.e., …teaches in par. 0012 packet filtering…receiving a packet and applying a rule to the packet); 
receiving, by the analyzer device, the message, or the part thereof (i.e. …teaches in par. 0043 the following: “The security module 408 can perform a variety of security features/functions. Examples of the security features that can be performed by the security module include, without being limited to, stream ciphering, packet filtering (e.g., frame identification (ID) inspection and deep packet inspection), traffic control (e.g., to avoid flooding and denial of service type of attacks), authentication/authorization (e.g., ECU authentication and message authentication), intrusion detection/intrusion prevention (IDS/IPS), and message encryption or message decryption. The security module can be implemented in hardware, software (e.g., computer instructions stored on a computer-readable medium), or a combination of hardware and software.’); 
determining, by the analyzer device, if the message, or the part thereof, satisfies a criterion (i.e. …teaches in par. 0043 the following: “The security module 408 can perform a variety of security features/functions. Examples of the security features that can be performed by the security module include, without being limited to, stream ciphering, packet filtering (e.g., frame identification (ID) inspection and deep packet inspection), traffic control (e.g., to avoid flooding and denial of service type of attacks), authentication/authorization (e.g., ECU authentication and message authentication), intrusion detection/intrusion prevention (IDS/IPS), and message encryption or message decryption. The security module can be implemented in hardware, software (e.g., computer instructions stored on a computer-readable medium), or a combination of hardware and software.’),
wherein the multiple devices and the first network are in the vehicle (i.e., …teaches in par. 002 a in vehicle network device for packet inspection used to provide security function in a vehicle). 

Sharmar does not expressly teach:
sending, by the adapter device, the message, or a part thereof, to the analyzer device via a tunnel over the first network; 
sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network; 
and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion.
In this instance the examiner notes the teachings of prior art reference Kantor. 
With regards to applicant’s claim limitation element of, “sending, by the adapter device, the message, or a part thereof, to the analyzer device via a tunnel over the first network”, Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
With regards to applicant’s claim limitation element of, “sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network”, Kantor teaches in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”. 
	With regards to applicant’s claim limitation element of, “and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion”, Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 484, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, wherein the adapter device and the first device are the same device (i.e., …teaches in par. 002 a in vehicle network device for packet inspection used to provide security function in a vehicle).

As to claim 485, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not teach a method according to claim 481, further comprising blocking, in response to the message satisfying the criterion, the message from being sent over the first network.
In this instance the examiner notes the teachings of prior art reference Kantor. 
Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” …teaches in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 486, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, wherein the message comprises one or more frames or packets (i.e., …see figure 3A).

As to claim 487, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not teach a method according to claim 486, wherein the message comprises one or more Ethernet frames one or more Internet Protocol (IP) packets, or a (TCP) stream. 
In this instance the examiner notes the teachings of prior art reference Kantor. 
Kantor teaches in col. 12 lines 25-35 the following: “system may extract the Transmission Control Protocol (TCP) payload data”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 488, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 486, wherein the message comprises one or more multicast or broadcast frames or packets (i.e., ...teaches in fig. 12 broadcast).

As to claim 489, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a non-transitory computer readable media having computer executable instructions stored thereon, wherein the instructions include the method according to claim 481 (i.e., …teaches in par. 0043the following: “The security module can be implemented in hardware, software (e.g., computer instructions stored on a computer-readable medium), or a combination of hardware and software.”).

As to claim 490, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, wherein the first and second networks use, or are based on, the same protocol (i.e. …see figure 1.).

As to claim 492, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, wherein the first network topology is based on, or uses, a point-to-point, bus, star, ring or circular, mesh, tree, hybrid, or daisy chain topology (i.e. …see figure 1.).

As to claim 493, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 492, wherein the second network topology is identical to the first network topology (i.e., …see figure 1).

As to claim 494, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not expressly teach a method according to claim 492, wherein the second network topology is different from the first network topology.
In this instance the examiner notes the teachings of prior art reference Kantor. 
Kantor illustrates in figure 1 a second network with a different topology than a first network. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise multiple network topology. One would have been motivated to do so to provide a simple and effective means to further communicate with their system, wherein the different network topologies helps packet communication and makes it easier to ensure communication integrity.

As to claim 495, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, wherein the criterion comprises detecting a malware or a malware activity (i.e. …teaches in par. 0043 the following: “The security module 408 can perform a variety of security features/functions. Examples of the security features that can be performed by the security module include, without being limited to, stream ciphering, packet filtering (e.g., frame identification (ID) inspection and deep packet inspection), traffic control (e.g., to avoid flooding and denial of service type of attacks), authentication/authorization (e.g., ECU authentication and message authentication), intrusion detection/intrusion prevention (IDS/IPS), and message encryption or message decryption. The security module can be implemented in hardware, software (e.g., computer instructions stored on a computer-readable medium), or a combination of hardware and software.’).

As to claim 496, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, for use with an enclosed environment, wherein the first network is within the enclosed environment (i.e. ,…teaches in par. 002 a in vehicle network device for packet inspection used to provide security function in a vehicle), and wherein the second network is at least in part external to the enclosed environment (i.e. ,…teaches in par. 002 a in vehicle network device for packet inspection used to provide security function in a vehicle).

As to claim 497, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 496, wherein the enclosed environment consists of, or comprises, a building, an apartment, a floor in a building, a room in a building, or a vehicle (i.e. ,…teaches in par. 002 a in vehicle network device for packet inspection used to provide security function in a vehicle).

As to claim 498, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar teaches a method according to claim 481, for use with a third network that is coupled to the first network via an additional adapter device, the method further comprising: 
receiving, by the additional adapter device, an additional message from the third network destined to a second device in the first network (i.e. …teaches figure 1 …multiple devices sending messages); 
determining, by the analyzer device, if the additional message, or the part thereof, satisfies the criterion (i.e. …teaches in par. 0043 the following: “The security module 408 can perform a variety of security features/functions. Examples of the security features that can be performed by the security module include, without being limited to, stream ciphering, packet filtering (e.g., frame identification (ID) inspection and deep packet inspection), traffic control (e.g., to avoid flooding and denial of service type of attacks), authentication/authorization (e.g., ECU authentication and message authentication), intrusion detection/intrusion prevention (IDS/IPS), and message encryption or message decryption. The security module can be implemented in hardware, software (e.g., computer instructions stored on a computer-readable medium), or a combination of hardware and software.’). 

Sharmar does not expressly teach:
sending, by the additional adapter device, the additional message, or a part thereof, to the analyzer device via an additional tunnel over the first network;
receiving, by the analyzer device, the additional message, or the part thereof and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion.
In this instance the examiner notes the teachings of prior art reference Kantor. 
With regards to applicant’s claim limitation element of, “sending, by the additional adapter device, the additional message, or a part thereof, to the analyzer device via an additional tunnel over the first network”, Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
	With regards to applicant’s claim limitation element of, “receiving, by the analyzer device, the additional message, or the part thereof”, Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 508, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not expressly teach a method according to claim 481, 
wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device, 
wherein the tunnel is implemented by the at least part of the forwarding rules in at least part of the multiple nodes,
and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port.
In this instance the examiner notes the teachings of prior art reference Kantor. 
With regards to applicant’s claim limitation element of, “wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device”, Kantor teaches/illustrates in figure 1 multiple ports configuration.	
With regards to applicant’s claim limitation element of, “wherein the tunnel is implemented by the at least part of the forwarding rules in at least part of the multiple nodes”, Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
With regards to applicant’s claim limitation element of, “and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port”, Kantor illustrates in figure 1 that the firewalls in conjunction with the gum devices will be configured to route messages. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 509, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not teach a method according to claim 508, further comprising implementing the tunnel by setting forwarding rules in one or more of the nodes.
In this instance the examiner notes the teachings of prior art reference Kantor.
Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 510, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not teach a method according to claim 508, further comprising receiving, by at least one of the multiple node, the forwarding rules.
In this instance the examiner notes the teachings of prior art reference Kantor.
Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 511, the system of Sharmar and Kantor as applied to claim 510 above teaches message transmission, specifically Sharmar does not teach a method according to claim 510, wherein the forwarding rules are received from the analyzer device.
In this instance the examiner notes the teachings of prior art reference Kantor.
Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 512, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not teach a method according to claim 511, wherein the forwarding rules are received from the analyzer device over the first network.
In this instance the examiner notes the teachings of prior art reference Kantor.
Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 513, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specifically Sharmar does not teach a method according to claim 511, wherein the forwarding rules are received from the analyzer device over a network that is other than the first network.
In this instance the examiner notes the teachings of prior art reference Kantor.
Kantor teaches in col. 8 lines 55-65 the following: “a Vehicle Component 140 transmits a packet on the Intravehicular Network 110. The packet arrives at the Network Interface to Intravehicular Network 240 component of the Vehicular Border Security System 120. The Classifier Module 260 component of the Vehicular Border Security System 120 then executes the process illustrated and described with reference to FIG. 4. There are various possible results of this process, including, for example, the following: the packet may be dropped due to security policy, the packet may be passed to the Network Interface to Transmitter/Receiver 250 for transmission, the packet may be passed to the Secure Encapsulation/Decapsulation Module 270 for encrypted and authenticated tunneling to the Remote Security Server 125 (as described in detail below with reference to FIG. 5).” in col. 11 lines 25-35 the following: “the system determines whether the vehicle policy requires that the packet be transmitted to the Remote Security Server 125 for security processing. The system determines this by, for example, performing Deep Packet Inspection (DPI) on the packet and comparing the results with records stored in the Security Policy Repository 290. If policy does not indicate that Remote Security Service processing is required, then the control moves to block 460 and the system simply forwards the packet onward for transmission.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise detailed packet processing. One would have been motivated to do so to provide a simple and effective means to further inspect packets within their system, wherein the detail packet processing helps detect intrusion and makes it easier to ensure system integrity.

As to claim 516, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however Sharmar does not teaches a method according to claim 481, wherein the second network is in the vehicle or external to the vehicle.
In this instance the examiner notes the teachings of prior art reference Kantor. 
Applicant’s usage of the term or places the above limitation in alternative form. With regards to the alternative form of a external to the vehicle, Kantor illustrates a network external to the vehicle. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Sharmar with the teachings of Kantor by having their system comprise external networks. One would have been motivated to do so to provide a simple and effective means to further process packet related data, wherein the external network processing helps intrusion detection and makes it easier to ensure system security.

As to claim 517, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, specially Sharmar teaches a method according to claim 481, wherein the vehicle is a ground vehicle adapted to travel on land (i.e., …teaches in par. 0039 a automobile).

As to claim 518, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 517, wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram (i.e., …teaches in par. 0039 a automobile).

Claims 482, 483, 491, 499-507 and 514 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmar and Kantor as applied to claim 481 above and further in view of Bhandaru et al. (US Patent Publication No. 2005/0223111 and Bhandaru hereinafter).

As to claim 482, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however the system of Sharmar and Kantor do not expressly teach a method according to claim 481, wherein the message is a multicast message associated with a plurality of devices connected over the first network, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
With regards to applicant’s claim limitation element of, “the message is a multicast message associated with a plurality of devices connected over the first network”, Bhandaru teaches in par. 187 the following: “multicast traffic destined for a group”. 
With regards to applicant’s claim limitation element of, “and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network”, Bhandaru teaches in par. 187 the following: “multicast traffic destined for a group”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 483, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however the system of Sharmar and Kantor do not teach a method according to claim 481, wherein the message is a broadcast message, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the broadcast message to all devices connected to the first network.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
With regards to applicant’s claim limitation element of, “wherein the message is a broadcast message”, Bhandaru teaches in par. 179 the following: “broadcast data traffic”. 
With regards to applicant’s claim limitation element of, “and wherein the sending of the message or the part thereof by the analyzer device comprises sending the broadcast message to all devices connected to the first network.” Bhandaru teaches in par. 179 the following: “broadcast data traffic”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 491, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the first and second networks use, or are based on, different protocols, and the method further comprising adapting, by the adapter device, between the different protocols.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
Bhandaru teaches as part of his claim 1, limitation(s) the following: “generating a set of encapsulated packets, generating the set of encapsulated packets further including encapsulating, within a first protocol, data packets originating with the user, wherein the user-originated data packets are encoded in a second protocol, and the second protocol is below the first protocol in a hierarchy of protocols; transmitting the encapsulated packets to the enterprise network over the wide-area network; receiving the encapsulated packets at the enterprise network; un-encapsulating the encapsulated packets to retrieve the user-originated data packets encoded in the second protocol; forwarding the user-originated data packets across the enterprise network via the second protocol”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 499, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-2 tunnel.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 102 the following: “a tunnel is created between the AP (103) and Wireless Controller (105) over a Layer2/Layer3”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 500, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Local Area Network (VLAN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
Bhandaru teaches in par. 169 the following: “Virtual LAN ( VLAN)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 501, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “VPN concentrator”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 502, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 501, wherein the VPN consists of, uses, is compatible with, or is based on, Frame-Relay (FR), (ATM), ITU-T X.25, or nnection (OSI) Layer 2 Tunneling Protocol (L2TP).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “the encapsulation of data in L2TP”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 503, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the first network supports, or uses, Multiprotocol Label Switching (MPLS), and wherein the tunnel consists of, uses, is compatible with, or is based on, Label-Switched Path (LSP).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 103 the following: “MPLS Label-Switched-Path ( LSP)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 504, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-3 tunnel.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 101 the following: “The tunnel is between the lightweight access point AP and the WLAN switch ( Layer2/Layer3)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 505, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 504, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “VPN concentrator”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 506, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 505, wherein the VPN consists of, uses, is compatible with, or is based on, (GRE) or Internet Protocol Security (IPsec).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “utilize IPSec”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 507, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-4 or above tunnel
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “teaches in par. 275 the following: “layer operations will be performed”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

As to claim 514, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 508, wherein the multiple nodes are Virtual Local Area Network (VLAN) capable, and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
With regards to applicant’s claim limitation element of, “wherein the multiple nodes are Virtual Local Area Network (VLAN) capable”, Bhandaru teaches in par. 169 the following: “Virtual LAN ( VLAN)”.
With regards to applicant’s claim limitation element of, “and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device”, teaches in par. 178 the following: “multiple VLANs over the air for associations via a single (potentially virtual) AP (with a unique BSSID)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced data transmission. 

Claims 519-530 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmar in view of Kantor as applied to claim 481 above and further in view of Silver (US Patent Publication No. 2019/0082377).
 
As to claim 515, (cancelled). 

As to claim 519, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 517, wherein the ground vehicle consists of, or comprises, is an autonomous car.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 127 the following: “shared vehicle network information can be used by autonomous and semi -autonomous vehicles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of autonomous vehicle communication. Utilizing autonomous vehicle communication as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 520, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 519, wherein the autonomous car is according to levels 0, 1, or 2 of the Society of Automotive Engineers (SAE) J3016 standard.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 146 the following: “SAE J3016 specification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of SAE J3016 specification. Utilizing SAE J3016 specification as taught by Silver above allows a system to provide comprehensive standard practices and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced vehicle communication. 

As to claim 521, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 519, wherein the autonomous car is according to levels 3, 4, or 5 of the Society of Automotive Engineers (SAE) J3016 standard.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 146 the following: “SAE J3016 specification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of SAE J3016 specification. Utilizing SAE J3016 specification as taught by Silver above allows a system to provide comprehensive standard practices and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced vehicle communication. 

As to claim 522, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the vehicle is a buoyant or submerged watercraft adapted to travel on or in water.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “boat”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 523, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 522, wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “boat”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 524, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is an aircraft adapted to fly in air.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “aircraft”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 525, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 524, wherein the aircraft is a fixed wing or a rotorcraft aircraft.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “aircraft”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 526, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 524, wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 127 the following: “shared vehicle network information can be used by autonomous and semi -autonomous vehicles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 527, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the adapter device or the analyzer device is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0052 the following: “The RDSS may be built into automobiles by manufacturers…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 528, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0146 the following: “driver assistance…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 529 the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 528, wherein the first network, one of the multiple devices, the adapter device, or the analyzer device, is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0052 the following: “The RDSS may be built into automobiles by manufacturers…”. Silver further teaches in par. 0146 the following: “driver assistance…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 

As to claim 530, the system of Sharmar and Kantor as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 528, wherein the ADAS functionality, system, or scheme is selected from a group consisting of Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to-date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system, Pre-crash system, Collision Imminent Braking (CIB), Cooperative Adaptive Cruise Control (CACC), Crosswind stabilization, Driver drowsiness detection, Driver Monitoring Systems (DMS), Do-Not-Pass Warning (DNPW), Electric vehicle warning sounds used in hybrids and plug-in electric vehicles, Emergency driver assistant, Emergency Electronic Brake Light (EEBL), Forward Collision Warning (FCW), Heads-Up Display (HUD), Intersection assistant, Hill descent control, Intelligent speed adaptation or Intelligent Speed Advice (ISA), Intelligent Speed Adaptation (ISA), Intersection Movement Assist (IMA), Lane Keeping Assist (LKA), Lane Departure Warning (LDW) (a.k.a. Line Change Warning - LCW), Lane change assistance, Left Turn Assist (LTA), Night Vision System (NVS), Parking Assistance (PA), Pedestrian Detection System (PDS), Pedestrian protection system, Pedestrian Detection (PED), Road Sign Recognition (RSR), Surround View Cameras (SVC), Traffic sign recognition, Traffic jam assist, Turning assistant, Vehicular communication systems, Autonomous Emergency Braking (AEB), Adaptive Front Lights (AFL), and Wrong-way driving warning.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver further teaches in par. 0146 the following: “adaptive cruise control…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharmar and Kantor with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Sharmar and Kantor will obtain the capability to provide enhanced message transmission. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497